UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

STRIKE 3 HOLDINGS, LLC,
Civil Action No. 2:19-cv-02483-JS-SIL
Plaintiff,
Vv.
JOHN DOE subscriber assigned IP address OR DER
74.101.208.117,
Defendant.

 

 

PLAINTIFF’S NOTICE OF SETTLEMENT AND
VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this
matter with John Doe, subscriber assigned IP address 74.101.208.117 (“Defendant”), through
Defendant’s council, Jeffrey Antonelli, Esq. of Antonelli Law. Pursuant to the settlement
agreement’s terms, Plaintiff hereby voluntarily dismisses Defendant from this action with
prejudice. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)@) Defendant John Doe has neither answered

Plaintiff's Complaint nor filed a motion for summary judgment.

Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: September 30, 2019 Respectfully submitted,

Th é (\ lave. oe Myre _ (a pyr By:  /s/ Jacqueline M. James

‘ . - Jacqueline M. James, Esq. (#1845)
is Wireséd te maw E_AHIS The James Law Firm, PLLC

445 Hamilton Avenue, Suite 1102
(A Se CLO SED ‘ White Plains, New York 10601

T: 914-358-6423

 

 

 

SO @RDERED: F: 914-358-6424
/ 4 / JOANNA SEYBERT E-mail: jjames@jacquelinejameslaw.com
ain —— Attorneys for Plaintiff
Joanna Seybert, USDJ

Dated: Oct Lf LOIS 1
Central Islip, NY

 

 

 
